practice would not be a detriment to the integrity and standing of the Bar
                 or the administration of the Bar." See SCR 116(2).
                              The panel recommended that Tanner be reinstated, and
                 pursuant to this court's July 3, 2014, order, that Tanner be subject to the
                 following conditions upon reinstatement: (1) complete 10 hours of
                 Continuing Legal Education credits in trust accounting, said credits being
                 in addition to the 12 credits required by the CLE board; (2) take and pass
                 the MPRE; (3) maintain a State-Bar-approved mentor for two years, with
                 regularly scheduled meetings and with the mentor providing quarterly
                 reports to the State Bar documenting Tanner's practice and any issues of
                 concern; (4) be employed by another attorney for one year after
                 reinstatement; (5) should Tanner be a solo practitioner following one year
                 of employment by a licensed attorney, hire an outside accounting
                 professional to maintain and reconcile all of his professional bank accounts
                 for one year; and (6) maintain a co-signatory on his trust account for two
                 years, with quarterly audits of his trust account provided timely to the
                 State Bar. Additionally, Tanner shall pay the costs of the reinstatement
                 proceeding within 30 days of an order from this court directing him to do
                 so.
                              SCR 116(2) requires that an attorney seeking reinstatement
                 demonstrate "by clear and convincing evidence that he or she has the
                 moral qualifications, competency, and learning in law required for
                 admission to practice law in this state," and that the attorney's
                 "resumption of the practice of law will not be detrimental to the integrity
                 and standing of the bar, to the administration of justice, or to the public
                 interest."



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) (947A    e
                                  Having reviewed the record and the documents on file in this
                    matter, we conclude that clear and convincing evidence supports the
                    panel's findings and conclusions. We therefore approve the panel's
                    recommendation that the petition be granted subject to conditions.
                    Accordingly, David L. Tanner is hereby reinstated to the practice of law,
                    subject to the conditions set forth above. Tanner shall pay the costs of the
                    reinstatement proceeding within 30 days of this order.   See SCR 120.
                                  It is so ORDERED.



                                                                    , C.J.
                                             Hardesty


                                                                                            J.
                     Litt "'
                    Parraguirre                                Douglas




                                                               Saitta




                    cc: Chair, Southern Nevada Disciplinary Board
                         William B. Terry, Chartered
                         Bar Counsel, State Bar of Nevada
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    APO>